



Exhibit 10.12




SECOND AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE


THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (the “Second
Amendment”), dated as of November 6, 2017, is made by and between KBS LEGACY
PARTNERS PIKESVILLE LLC, a Delaware limited liability company ("Seller"), and
RREF III-P ELITE VENTURE, LLC, a Delaware limited liability company ("Buyer"),
with reference to the following:
WHEREAS, Buyer and Seller are parties to that certain Agreement for Purchase and
Sale dated as of September 5, 2017 and that certain First Amendment to Agreement
for Purchase and Sale dated as of October 2, 2017 (collectively, the "Purchase
Agreement");
WHEREAS, Seller and Buyer have agreed to enter into this Second Amendment to set
forth their agreement regarding the matters set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Seller hereby agree to the
following:
1.Terms. All initially capitalized terms which are used in this Second
Amendment, but not otherwise defined herein, shall have the same meanings as
ascribed thereto in the Purchase Agreement.
2.    Title Review Deadline. Notwithstanding the terms of Section 2.6.1 of the
Purchase Agreement, Buyer and Seller hereby agree that the Title Review Deadline
shall be Friday, November 17, 2017. Notwithstanding the terms of Section 2.6.3
of the Purchase Agreement, Buyer and Seller hereby agree that the Cure Notice
Period and the Waiver Notice Period shall end on Monday, November 20, 2017.
3.     Closing Deadline. Buyer and Seller hereby agree that subclause b) of
clause i) of Section 2.4.1 of the Purchase Agreement is hereby amended to delete
the words “ninety (90) days after the Approval Date” and replace them with
“sixty (60) days after the Approval Date”.
4.    Purchase Agreement Ratified. In all other respects, except as otherwise
provided by this Second Amendment, the undersigned hereby ratify and confirm the
Purchase Agreement which remains in full force and effect.
5.    Counterparts. This Second Amendment may be executed in counterparts, each
of which shall be deemed an original and all of said counterparts shall
constitute but one and the same instrument. Signatures delivered via facsimile
or other electronic means shall be accepted as if original.
[REMAINDER OF PAGE IN INTENTIONALLY BLANK.]






1

--------------------------------------------------------------------------------







                
IN WITNESS WHEREOF, the undersigned hereby execute this Second Amendment to be
effective as of the date set forth above.


SELLER:


KBS LEGACY PARTNERS PIKESVILLE LLC, a Delaware
limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited

liability company, its sole member


By:
KBS Legacy Partners Limited Partnership, a

Delaware limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT,

Inc., a Maryland corporation, its sole
general partner




By:
/s/ Guy K. Hays

Name:
Guy K. Hays

Title:
Executive Vice President







BUYER:


PREF III-P ELITE VENTURE, LLC, a Delaware limited liability
company


By:
Elite Street Capital, LLC, a Texas Delaware limited liability

company, its Administrative Member
By: /s/ David Whitby
David Whitby,
its Chief Investment Officer




2

--------------------------------------------------------------------------------





The undersigned joins in the execution of this Second Amendment Agreement in
order to acknowledge the terms hereof.
ESCROW AGENT:


FIDELITY NATIONAL TITLE INSURANCE COMPANY




By:
/s/ Kim Belcher

Name:    Kim Belcher
Title:
Sr. Commercial Escrow Officer





3